DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-19 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first soft magnetic body including a first portion, a second portion disposed between the conductor and the first portion, and a third portion magnetically coupling the first portion and the second portion to each other, the first soft magnetic body being spaced from both of the conductor and the magnetic detector, with the first portion, the second portion, and the third portion surrounding the magnetic detector along a first plane orthogonal to the second axis direction.

4.	Claims 2-9 and 17-19 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first soft magnetic body including a first portion, a second portion opposed to the first portion in the first axis direction, and a third portion magnetically coupling the first portion and the second portion to each other, the first soft magnetic body being spaced from both of the conductor and the magnetic detector, with the first portion, the second portion, and the third portion surrounding the magnetic detector along a first plane orthogonal to the second axis direction; and
a second soft magnetic body surrounding the magnetic detector, the first conductor portion, and the second conductor portion along a third plane orthogonal to the first axis direction.

6.	Claims 11-16 are allowed due to the fact that they further limit and depend on claim 10.

7.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	FUKUHARA (Pub. No.: US 2018/0321281) teaches “A current sensor includes: a magnetic core member configured to generate magnetic flux corresponding to current flowing through the conducting member; a magnetic sensor configured to output a signal corresponding to a magnetic flux density of the gap portion of the magnetic core member; a magnetic shield member including a shield main body that surrounds external sides of a core main body of the magnetic core member, the shield main body being operable to shield magnetism between an interior and an exterior of the shield main body; and a sensor housing member internally housing the magnetic core member, the magnetic sensor, and the magnetic shield member” (Abstract).
b)	Fukuhara (Pub. No.: US 2020/0158760) teaches “a current detection device, a busbar extends through the interior of a shield member. The busbar is thin in thickness and yet is bent, when viewed in a direction of extension. A current sensor detects a magnetic field generated by an electric current flowing in the busbar” (Abstract).
c)	SEI (Pub. No.: US 2018/0321283) teaches “A current sensor includes: a magnetic core member including a core main body obtained by forming a slit-shaped gap portion along a tube axis direction in a tube that surrounds a conductive member, which is an object to be energized, on an inner side with a clearance, the magnetic core member being configured to generate a magnetic flux corresponding to a current flowing through the conductive member; a magnetic sensor configured to output a signal corresponding to magnetic flux density in the gap portion; and a magnetic shield member including a shield main body that surrounds the core main body from an outer side of the core main body with a clearance, the magnetic shield member being configured to block magnetism between inside and outside of the shield main body by the shield main body” (Abstract).
d)	OKUYAMA (Pub. No.: US 2017/0285075) teaches “A current sensor includes a busbar carrying an electric current to be measured, a magnetic sensing element for detecting intensity of a magnetic field generated by the current flowing through the busbar, and a pair of shield plates that include a magnetic material and are arranged to sandwich the busbar in a thickness direction of the bus bar. The bus bar includes a through-hole penetrating therethrough and current paths formed on both sides of the through-hole, the magnetic sensing element is arranged at a position overlapping the through-hole in the thickness direction of the busbar” (Abstract).
e)	YOKOTA (Pub. No.: US 2017/0336443) teaches “a ring-shaped magnetic core that forms a closed magnetic circuit that encloses a measured electrical path, a magneto-electric converter that detects magnetic flux inside the magnetic core and outputs an electrical signal with an amplitude in keeping with a quantity of the magnetic flux, a coil that is formed on the magnetic core and is supplied with a negative feedback current generated based on the electrical signal, and an internal shield member disposed at least in a vicinity of the magneto-electric converter and the coil. A first gap that increases a magnetoresistance of a closed magnetic circuit, which is a closed magnetic circuit for leakage flux that leaks from the magnetic core and includes the internal shield member, a part of the magnetic core where the coil is formed, and the magneto-electric converter, is formed in the internal shield member” (Abstract).



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867